Citation Nr: 1048005	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  10-35 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The Veteran served on active duty with the United States Navy 
from December 1942 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2010 rating decision by the Boise, 
Idaho, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).


FINDING OF FACT

Currently diagnosed bilateral sensorineural hearing loss was 
first manifested in service.


CONCLUSION OF LAW

The criteria for service connection of bilateral hearing loss 
have been met.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits have been considered.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The benefit sought on appeal is being 
granted in full.  Accordingly, assuming that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

II. Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

Service personnel records verify that the Veteran participated in 
the landings at Licata, Sicily, and at Utah Beach in Normandy in 
his capacity as a member of a combat engineering battalion.  In 
light of this service, his participation in combat and his 
exposure to acoustic trauma in service are firmly established.

Service treatment records show no complaints of hearing problems 
in service; at separation, hearing was 15/15 on the whispered 
voice test.

The Veteran reported in a December 2009 statement that he had 
been unable to "hear normal sound levels since...the service."  
He described exposure to loud explosions in Normandy and Sicily.

Mr. WC, a friend who stated he had known the Veteran for 45 
years, submitted a statement in February 2010.  He reported that 
the Veteran had hearing loss when they met, but it was not a 
major problem.  At that time, the Veteran stated that he had 
developed the hearing loss after exposure to the noise of 
explosions in service. Mr. WC described worsening of hearing over 
the years based on his observations of the Veteran.  He stated 
that the Veteran had sought treatment for hearing problems over 
the years, but the doctors were no longer practicing and their 
records were unavailable.

VA records from October 2009 to December 2009 reveal that the 
Veteran sought treatment for his hearing loss.  He stated he had 
been using hearing aids for 3 or 4 years, but he did not state 
when his hearing loss had begun.  He did have a long history of 
post-service noise exposure as a contractor and hunter.  He had 
never used hearing protection.

At a February 2010 VA audiology examination, the Veteran reported 
that his hearing loss had been gradual.  The examiner reviewed 
the claims file and acknowledged the veteran's in-service and 
post-service noise exposure.  Testing showed a moderate to 
profound bilateral sensorineural hearing loss.  The examiner 
opined that in light of the normal hearing at separation from 
service, the noise exposure as a civilian, and the absence of 
hearing complaints in records, current hearing loss was less 
likely than not related to active duty noise exposure.

The February 2010 VA medical opinion is not adequate for rating 
purposes, as the examiner failed to credit or discuss the 
Veteran's competent and credible reports of hearing loss during 
and since service.  He also did not acknowledge the reported 
history of audiological treatment over the years, with 
unavailable records. As the opinion is based on an inaccurate 
factual basis, it is of little probative weight.

The remaining evidence of record tends to support the Veteran's 
claim.  He is a combat Veteran, and so his statements are 
sufficient evidence of both the acoustic trauma and the onset of 
hearing loss.  His statements are consistent with the facts and 
circumstances of service, and the mere absence of corroborating 
treatment records is not an adequate basis upon which to rebut 
the combat presumption.  38 C.F.R. § 3.304(d).  Hearing loss had 
its onset in service.

Further, the form of hearing loss currently diagnosed, 
sensorineural hearing loss, is a listed chronic condition as a 
organic disease of the nervous system, and hence is presumed by 
its very nature to have been present continuously since service.  
38 C.F.R. § 3.307, 3.309.  Regardless of the presumption, 
credible and competent lay statements from the Veteran and Mr. WC 
show the continuity and chronicity of hearing loss symptomatology 
from service to the present.

The preponderance of the evidence of record supports the claim; 
there is no doubt to be resolved.  Service connection for 
bilateral sensorineural hearing loss is warranted.


ORDER

Service connection for bilateral sensorineural hearing loss is 
granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


